Citation Nr: 0919279	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to January 9, 1992, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to April 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

In a statement received in November 2005, the Veteran alleged 
that there had been error in a June 1957 decision that had 
denied service connection for an ear condition.  He drew 
attention to a finding made in a June 1957 letter that 
indicated that he no ear abnormality was found on VA 
examination in May 1957.  In this regard, he noted that his 
complaints of tinnitus were clearly reported at that 
examination.  Given the foregoing, the Board construes the 
Veteran's statements and arguments as a claim for clear and 
unmistakable error in a June 1957 rating decision that denied 
service connection for an ear disability (now claimed as 
tinnitus).  This issue is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a December 1995 rating 
decision with respect to the assignment of an effective date 
of January 9, 1992, for the grant of service connection for 
tinnitus.

2.  In July 2005, the Veteran submitted a claim for an 
earlier effective date for the award of service connection 
for tinnitus.

3.  The current appeal does not involve an allegation that 
the November 1990 rating decision is based on clear and 
unmistakable error.


CONCLUSION OF LAW

The Veteran has failed to advance an allegation of fact or 
law upon which relief may be granted for the issue of 
entitlement to an effective date earlier than January 9, 1992 
for the grant of service connection for tinnitus.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.302 (2008); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA). See 38 U.S.C.A §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2008).  The Board 
observes that there is no additional evidence or information 
that could possibly substantiate a claim for an earlier 
effective date for PTSD.  The United States Court of Appeals 
for Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack 
of legal merit under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  That court has also held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

Notwithstanding the foregoing, the Board notes that  VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in October 
2005 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
earlier effective date in that October 2005 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA 
examination was not conducted with respect to the Veteran's 
claim because one was not required; the award of an earlier 
effective date for a grant of service connection is 
predicated on the existence of evidence already in the claims 
file, and a VA examination would not have provided any 
additional, pertinent information.  See 38 C.F.R. § 3.159(c).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486); Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); ____ S. Ct. ____, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).

In this case, the Veteran claims that he is entitled to an 
earlier effective date for the grant of service connection 
for tinnitus.  Generally, the effective date of an award of 
benefits based on an original claim, a claim after final 
allowance or a claim for an increase is either (1) the date 
of receipt of the claim or (2) the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).

In this case, a claim for service connection for tinnitus, 
specifically, was received by the RO in January 9, 1992; it 
was adjudicated on a direct service connection basis.  
Service connection was ultimately granted in a December 1995 
rating decision, effectuating the November 1995 decision of 
the Board that service connection was warranted.  An 
effective date of January 9, 1992, was assigned.  There is no 
evidence to suggest, and the Veteran does not assert, that he 
did not receive notice of this decision.  The Veteran did not 
appeal this rating decision and it became final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).


In July 2005, the Veteran submitted a claim for an earlier 
effective date for the award of service connection for 
tinnitus.  Specifically, he contended that the award of 
service connection should be effective as of the date he 
first reported experiencing tinnitus, at the VA examination 
on May 15, 1957.  The Court has held that final decisions 
cannot be revisited, except under clearly defined and limited 
circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  The only way to review final decisions is either by a 
claim of clear and unmistakable error (CUE) or through the 
submission of new and material evidence.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  As noted above, the 
Board has interpreted a November 2005 statement from the 
Veteran as an allegation of CUE in a June 1957 rating 
decision and referred that issue back to the RO for 
development.  The Veteran has not alleged CUE in the 1995 
rating decision that assigned the January 9, 1992, effective 
date.  Therefore, his current claim can only be construed as 
a claim of entitlement to an earlier effective date for the 
grant of service connection for tinnitus.

As the Court has held that once a decision which establishes 
an effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
there can be no freestanding claims for an earlier effective 
date.  When such a freestanding claim is raised, the Court 
has held that such an appeal should be dismissed.  Rudd, at 
299-300.  As such, the Veteran's July 2005 claim to obtain an 
earlier effective date than that already assigned for the 
award of service connection for tinnitus is legally 
precluded.

As the Veteran's claim is clearly a free-standing claim for 
earlier effective date for tinnitus, it must be dismissed.  
The Board is without jurisdiction to review the December 1995 
rating decision with respect to the effective date assigned 
for tinnitus.






ORDER

An effective date prior to January 9, 1992, for the grant of 
service connection for tinnitus is dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


